DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 2 and 5 are amended.
Claims 3 and 4 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 5, though Han (US 2013/0131978) teaches a digital surface model configured to generate a three-dimensional model of a mesh surface (0014 lines 1-17 and 0016 lines 1-12), Han fails to teach generating a digital surface model (DSM) including height of a building and vegetation; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 02/18/21, with respect to claims 1, 2 and 5 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 101 rejections of claims 1-5, and the 35 U.S.C. 103 rejection of claims 1, 2, 4 and 5, have been withdrawn and claims 1, 2 and 5 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699